                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

JOSHUA CORDOVA, on his own behalf,
and on behalf of all others similarly situated,

          Plaintiff,

vs.                                                                 Civ. No. 16-460 KG/KBM

JODY JENKINS and
JENKINS, WAGNON & YOUNG, P.C.,

          Defendants.
                             SUMMARY JUDGMENT ON COUNT I

          Consistent with the Court’s Memorandum Opinion and Order granting in part Plaintiff’s

Motion for Partial Summary Judgment (Doc. 75),

          IT IS ORDERED that:

          1. summary judgment is entered in favor of Plaintiff on Count I of the Complaint (Doc.

1); and

          2. Count I of the Complaint is DISMISSED with prejudice.




                                                  __________________________________
                                                  UNITED STATES DISTRICT JUDGE
